Exhibit 10.1 NEW YORK MORTGAGE TRUST, INC. Performance Share Award Agreement THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated the 28th day of May, 2015, between NEW YORK MORTGAGE TRUST, INC. (the “Company”) and Steven R. Mumma (the “Participant”), is made pursuant and subject to the provisions of the Company’s 2010 Stock Incentive Plan (the “Plan”), a copy of which has been made available to the Participant. All terms used herein that are defined in the Plan have the meaning given them in the Plan. 1.
